Case 3:17-cv-01376-M-BN Document 70 Filed 04/30/20 Page1of2 PagelD 666

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JAKE JENKINS
(TDCJ No, 2142692),

Plaintiff,
V. No. 3:17-cv-1876-M
LASALLE SOUTHWEST

CORRECTIONS AND JOHNSON
COUNTY,

COD 0G2 C62 00 COD KP? C0 8) Or) LOT 02 67

Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a
Recommendation in this case. An objection was filed by Plaintiff [Dkt. No. 64] and
response by Defendants [Dkt. No. 69].

The District Court reviewed de novo those portions of the proposed Findings,
Conclusions, and Recommendation to which objection was made, and reviewed the
remaining proposed Findings, Conclusions, and Recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge.

The Court therefore DENIES Plaintiff Jake Jenkins’s motion for post-
judgment relief under Federal Rule of Civil Procedure 60(b) [Dkt. Nos. 44] and

Defendants LaSalle Southwest Corrections and Johnson County’s motion for leave

 

 
Case 3:17-cv-01376-M-BN Document 70 Filed 04/30/20 Page 2of2 PagelD 667

to file a sur-reply [Dkt. No. 58].

SO ORDERED this day of April, 2020.

   

BARA M.G. LYNN O
EF JUDGE

 

 
